Citation Nr: 0009534	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active duty in the military service from 
January to May 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The RO denied the veteran's claim for service 
connection for an anxiety disorder secondary to his service-
connected bilateral hearing loss.  The RO also denied the 
veteran's claim for an increased (compensable) rating for 
bilateral hearing loss.  The veteran appealed to the Board.  

In August 1999, the Board denied the claim for service 
connection for anxiety disorder as secondary to the service-
connected bilateral hearing loss; hence, that claim is no 
longer before the Board.  In addition, the Board remanded the 
increased rating claim for bilateral hearing loss to the RO 
to allow the RO an opportunity to consider the severity of 
the veteran's service-connected bilateral hearing loss in 
light of regulatory changes in the rating criteria governing 
claims for hearing disorders that had taken effect on June 
10, 1999.  See Karnas v. Derwinski, 1 Vet. App. 308, 313-13 
(19910 (where the governing laws or regulations change after 
a claim has been filed, but before the completion f the 
appeal, the veteran most favorable to the veteran is to be 
applied, absent contrary intent of Congress or the Secretary 
of VA)  for further development.  The Board is satisfied that 
the Remand directives have been satisfied.  

In September 1999, the RO denied a claim for an increased 
rating for tinnitus.  The veteran appealed that issue to the 
Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the issues on
appeal has been obtained.  

2.  An October 1997 audiological evaluation revealed findings 
that compute level I hearing loss in the right ear and level 
II hearing loss in the left ear, under the criteria in effect 
during that time.  

4.  An August 1999 VA audiological evaluation revealed 
findings that compute to level I hearing loss in both the 
left and right ear, under regulations in effect both before 
and subsequent to the June 1999 in criteria for rating 
hearing loss.  

5.  The veteran has recurrent and persistent tinnitus.  

6.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.   38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code (DC) 6100 (1999); 38 C.F.R. § 4.87, 
Diagnostic Codes 6100-6110 (1997).  

2.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6260 (1998 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994), Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected bilateral hearing disability and tinnitus has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board finds that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).

Hearing Loss

At the time that the veteran filed his claim for an increased 
rating for bilateral hearing loss in 1997, evaluations of 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1997).  

As was noted in the introduction, the criteria for rating 
diseases of the ear (and other sense organs) were amended 
effective June 10, 1999.  However, while the above noted 
schedular criteria for rating hearing loss (i.e. those that 
establish the eleven auditory acuity levels) have not 
changed, and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999), the June 1999 amendment adds the 
provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment (addressed below).  In the 
instant case, the veteran's hearing loss will be evaluated 
under the former criteria until the effective date of the 
change in regulations in June 1999.  Thereafter, the degree 
of hearing loss will be evaluated under both the former and 
the current provisions, with the version most favorable to 
the veteran applied.  See Karnas, supra.  

The veteran was granted service connection for hearing loss, 
assessed as noncompensable, effective May 3, 1975.  

Review of the medical records pertinent to the 1997 claim for 
a higher evaluation reveals that the veteran underwent a VA 
compensation and pension audiology evaluation in October 
1997.  It was noted that the veteran had been issued binaural 
hearing aids, but was not wearing them at the time of the 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
55
55
LEFT
N/A
30
30
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 in the left ear.  The 
diagnosis was mild to moderate sensori-neural hearing loss in 
both ears, most pronouced above 3000 Hertz (Hz).  

Applying the rating schedule provisions described above to 
the aforementioned data yields an average pure tone threshold 
in decibels of 42 for the right ear and 45 for the left ear.  
Combining this number with the speech recognition score 
reported above in the manner set forth by Table VI of 38 
C.F.R. 4.87 of the rating schedule shows a level I hearing 
loss for the right ear and a level II for the left ear.  
Combining these scores in the manner set forth in Table VII 
works out to a 0 percent, or noncompensable, evaluation for 
hearing loss under DC 6100.

In August 1999, the veteran underwent his most recent VA 
compensation and pension audiology evaluation.  At that time, 
the veteran reported difficulty hearing and understanding 
conversational level speech, especially in the presence of 
competing background noise.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
55
65
LEFT
N/A
40
30
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right and left ear.  On physical examination, 
there were no significant air-bone gaps.  Tympanometry of 
both ears was within normal limits.  Contralateral right 
acoustic reflexes were appropriate with no reflex decay.  The 
speech reception threshold was mildly reduced in both ears.  
Work identification ability was good in both ears.  The 
examiner noted that speech results were in good agreement 
with pure tone thresholds.  The diagnosis was bilateral mild 
to moderately severe sensorineural hearing loss at 500-4000 
Hz in both ears.  

As noted above, the rating schedule was amended in June 1999, 
and therefore, pursuant to Karnas, supra, evaluation of the 
veteran's hearing loss subsequent to this amendment must 
consider both the rating criteria in effect prior to the 
change in regulations (found at 38 U.S.C.A. § 4.87 (1997)) 
and the criteria in effect since the 1999 amendment (found at 
38 C.F.R. §§ 4.85 and 4.86 (1999)).  

Applying the former and revised rating schedule provisions as 
described above to the aforementioned data yields an average 
pure tone threshold in decibels of 48 for the right ear and 
49 for the left.  Combining this number with the speech 
recognition score reported above in the manner set forth by 
Table VI (found at 38 C.F.R. 4.87 of the rating schedule in 
effect prior to the amendment and also at 38 C.F.R. § 4.85 of 
the rating schedule in effect since the June 1999 amendment) 
shows a level I hearing loss for the right and left ear.  
Combining these scores in the manner set forth in Table VII 
(which is identical in both the former and the current 
provisions) once again works out to a "0 percent" or 
noncompensable evaluation for hearing loss under DC 6100 
(1997 and 1999).  This portion of the analysis is the same 
under both the current and the former criteria for rating 
hearing loss. 

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the former criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the puretone thresholds 
reported on the August 1999 examination are not:  (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, 38 C.F.R. § 4.86 (and hence, Table VIa) is not for 
application in this case, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the revised 
criteria as well as the former. 

The Board has considered all of the above evidence and finds 
that, as shown above, the rating schedule does not allow for 
the assignment of a disability rating above 0 percent for the 
veteran's service-connected bilateral hearing loss at any 
time.  From the date the veteran submitted his claim in 1997 
until the date of the change in regulations, the veteran's 
hearing loss was rated as noncompensable under the provisions 
in effect over that time period.  Since the June 1999 
amendment in the provisions for rating the veteran's left ear 
hearing loss, the Board has arrived at the same 
noncompensable rating when considering the service-connected 
disability under both the former and the current criteria.  
Since both the former and the current criteria provide for a 
noncompensable rating from the period since June 1999, a 
higher rating may not be granted for that period either.   

The Board acknowledges the veteran's argument that his 
hearing is worse than that contemplated by the assignment 
noncompensable disability rating; however, the Board would 
emphasize that disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992). 

Tinnitus

In a February 1976 rating decision, the RO granted service 
connection for tinnitus.  A noncompensable evaluation was 
assigned effective May 3, 1975.  This determination was based 
on active duty medical that showed that the veteran was 
exposed to acoustic trauma and was diagnosed as having 
bilateral hearing loss.  The RO also considered the report of 
a VA compensation and pension examination dated in January 
1976 which provided a diagnosis of bilateral tinnitus.  In 
March 1976, the RO increased the disability evaluation for 
tinnitus to 10 percent pursuant to a revision of the rating 
schedule that became effective March 10, 1976.  The 10 
percent evaluation has remained in effect.  

VA medical records reflect that the veteran has been seen for 
complaints of chronic severe tinnitus.  The veteran reported 
that the tinnitus has interfered with his ability to 
understand speech during telephone conversations and 
situations with background noise.  During VA compensation and 
pension examinations dated in April 1995, October 1997, and 
September 1999, the veteran reported constant bilateral 
tinnitus.  These records reflect that loudness and pitch were 
judged as 5 on a scale of 1 to 5 and that the tinnitus causes 
the veteran to speak loudly which annoys others.  

The veteran's tinnitus has been rated under the current 
version of DC 6260 of the Rating Schedule.  Under that code, 
a 10 percent disability evaluated is provided for recurrent 
tinnitus.  DC 6260.  In that connection, the Board has 
considered the veteran's contention that the symptoms 
associated with tinnitus are more disabling than currently 
evaluated.  The medical evidence of record establishes that 
the veteran has severe chronic tinnitus.   However, such 
pathology is consistent with the currently assigned 10 
percent disability evaluation that is also the maximum 
schedular evaluation for that disability.  

The Board notes that it appears that the claim for an 
increased rating for tinnitus may have been asserted prior to 
the regulatory changes governing the criteria for rating 
diseases of the ear.  Under the former criteria, that code 
provided that persistent tinnitus, which was a symptom of a 
head injury, a concussion or acoustic trauma, warranted a 10 
percent evaluation.  38 C.F.R. § 4.87a, DC 6260 (1998).  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.87, DC 
6260 (1999).  In that the veteran has been rated at 10 
percent for tinnitus since 1976, he is receiving the maximum 
schedular evaluation under either the former or revised 
criteria.  

Additionally, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.  

An increased rating for tinnitus is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

